DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I (claims 1-12) and Species I (figs. 1-2) in the reply filed on 09/19/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The status of the 09/19/2022 claims, is as follows: Claims 13-20 have been withdrawn; and claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 and 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a heating member providing a heat source to the one or more products” in line 6
“member” is the generic placeholder. 
“providing” is the functional language.
The limitation “a controller configured to” in line 9
“controller” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a heating member " of claim 1 has been described in originally-filed specification in para. 0036; fig. 2 as heating member 210. The heating member 210 can comprise “a cast-in heater, an induction heater, ceramic disks, metal blocks, steam radiators, a carbon steel plate, a stainless steel plate, an aluminum casting, a ceramic surface, etc.”
The limitation “a controller" of claim 1 has been described in originally-filed specification in para. 0038-0039 as controller 215; fig. 2. “The controller 215
comprises one or more central processing units ( CPU(s)) ( collectively or generically referred to as a processor 231). The processor 231, also referred to as a processing circuit, is coupled via a system bus 232 to a memory 233 and various other components. The memory 233 can include a read only memory (ROM) and a random access memory (RAM). The ROM can be coupled to the system bus 232 and may include a basic input/output system (BIOS), which controls certain basic functions of the controller 215. The RAM can be read-write memory coupled to the system bus 232 for use by the processor 231. A software 235 for execution on the controller 215 may be stored in the memory 23 3. In accordance with one or more embodiments, the software 235 can include instructions to implement the expiration timer as a counter that operates for a predefined time period ( e.g., set by a user based on the type of cooked product) that concludes at a moment when the cooked product is no longer usable (e.g., a conclusion of the predefined time period). The memory 233 is an example of a tangible storage medium readable by the processor 231, where the software 235 is stored as instructions for execution by the processor 231 to cause the conveyor assembly 200 to operate as described herein. Examples of computer program product and the execution of such instruction is discussed herein in more detail. The controller 215 can further comprise a communications adapter 236, an interface adapter 238, and a display adapter 239 coupled to the system bus 232. The communications adapter 236 may be a small computer system interface (SCSI) adapter that communicates with a hard disk and/or any other similar component. The communications adapter 236 can interconnect the system bus 232 with a network, which may be an outside network, enabling the conveyor assembly 200 or the grill conveyor staging system 110 to communicate with other systems. The interface adapter 238 can interconnect and integrated multiple devices with the controller 215, such as the heating member 210, the drums 220, and the sensors 225. A display adapter 239 can interconnect a display ( e.g., light-emitting diodes, a screen, a display monitor, etc.) to the system bus 232 to provide visual indications of the operations of the grill conveyor staging system 110.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3:
The limitation "a product" in line 3 renders the claim indefinite because there is a previous instance of “one or more products” recited in line 3 of claim 1. It is unclear if it refers to the same product. 
For the purpose of substantive examination, it is presumed that they are the same product. 
The phrase "a product is no longer usable” in line 3 is a relative term which renders the claim indefinite.  The term "a product is no longer usable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sands (US 20050229919)
Regarding claim 1, Sands discloses a staging system (heated holding table 20) comprising: 
a movable belt (main conveyor 58) comprising first and second ends (annotated fig. 1) and configured to support and transport one or more products (food items 24) by receiving the one or more products at the first end and outputting the one or more products from the second end to an expired product area (drawer waste chute 96) (para. 0019 and 0024); 
a heating member (heater) providing a heat source to the one or more products (food items 24) while the one or more products are supported and transported by the movable belt (para. 0020); and 
a controller (controller 80) configured to operate the movable belt (main conveyor 58) to transport each of the one or more products between the first end and the second end in accordance with an expiration timer (desired holding time) (para. 0021). 


[AltContent: textbox (second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow]
    PNG
    media_image1.png
    511
    421
    media_image1.png
    Greyscale


Regarding claim 3, Sands discloses the staging system (heated holding table 20), wherein the expiration timer (desired holding time) comprises a counter that operates for a predefined time period that concludes at a moment when a product (food items 24) is no longer usable (para. 0024) (it is noted after the desired holding time has passed, the food items 24 reaches the end of the conveyor 58 and falls into waste chute 96).  

Regarding claim 10, Sands discloses the staging system (heated holding table 20), wherein the heating member (heater) comprises a flat cooking grill (stainless steel sheet 100) that provides the heat source to the one or more products (food items 24) while the one or more products are supported and transported by the movable belt (conveyor 58) (para. 0020).  

Regarding claim 11, Sands discloses the staging system (heated holding table 20), wherein the movable belt (conveyor 58) is removable from the staging system to expose the flat cooking grill (stainless steel sheet 100) for direct cooking (para. 0020).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 20050229919) in view of Schjerven (US 20110048245)
Regarding claim 2, Sands discloses substantially all of the claimed features as set forth above, wherein the controller (controller 80) logically associates individual instances of the expiration timer (desired holding time) with each of the one or more products (food items 24) (para. 0024). 
Sands does not disclose the controller logically associates individual instances of the expiration timer with each of the one or more products when that product is received by the movable belt at the first end.  
However, Schjerven discloses one or more sensors detects the presence of food product when food product is received by the movable belt at the first end (para. 0039). In response to the detection, the controller starts, stops, speeds up or slow down the conveyor 22. In other words, the controller initiates change (or action) to the operation of the oven upon the detection by the sensors. 

    PNG
    media_image2.png
    302
    398
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include one or more sensors disposed at the first end of the movable belt as taught by Schjerven, such that the controller associates individual instances of the expiration timer with each of the one or more products when the product is received by the movable belt at the first end. Modification would improve the timing accuracy by the controller by incorporating the sensor to detect when the food product is placed on the first end. 

Regarding claim 4, Sands discloses substantially all of the claimed features as set forth above. Sands discloses the staging system (heated holding table 20), wherein, the controller (controller 80) advances the movable belt (conveyor 58) in synchronization with the expiration timer (desired holding time) to output the first product from the second end to the expired product area (waste chute 96) at the conclusion of the expiration timer (para. 0021 and 0024).  
Sands does not disclose receipt of a first product of the one or more products at the first end. 
However, Schjerven discloses receipt of a first product of the one or more products (food product) at a first end (entrance of oven tunnel 24) (para. 0039). Schjerven further discloses upon acknowledgement of food product by photosensors 79, 81, the controller either start, stop, speed up or slow down the conveyor 22.

    PNG
    media_image2.png
    302
    398
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include at least one photosensor at the entrance of the conveyor to acknowledge the receipt of product such that the controller start the expiration timer and controls the speed of conveyor accordingly. 

Regarding claim 6, Sands discloses the staging system (heated holding table 20), wherein the synchronization comprises the controller (controller 80) continuously moving the one or more products (food items) in accordance with the expiration timer (desired holding time) (para. 0021).

Regarding claim 7, Sands discloses substantially all of the claimed features as set forth above, except a sensor for detecting each product of the one or more products as it is received at the first end of the movable belt.  
However, Schjerven discloses a sensor (photosensors 79, 81) for detecting each product of the one or more products (food product) as it is received at the first end of the movable belt (entrance of oven tunnel 24) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include the sensor for detecting each product of the one or more products as it is received at the first end of the movable belt. Doing so would enhance efficiency of the staging system in a manner that the controller recognizes the instance at which food product is received at the first end of the movable belt and controls the speed of the belt accordingly. 

Regarding claim 8, Sands discloses substantially all of the claimed features as set forth above, except a sensor for detecting each product of the one or more products as it is discarded at the second end of the movable belt to the expired product area.  
However, Schjerven discloses a sensor (photosensors 79, 81) for detecting each product of the one or more products (food product) as it is discarded at the second end of the movable belt (at the exit of the oven tunnel 24) (para. 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include the sensor for detecting each product of the one or more products as it is discarded at the second end of the movable belt. Doing so would enhance efficiency of the staging system in a manner that the controller recognizes the instance at which food product is discarded at the second end of the movable belt to the expired product area and controls the speed of the belt accordingly. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Sands (US 20050229919) and Schjerven (US 20110048245), in view of Cole (US 20140202339)
Regarding claim 5, the modification of Sands and Schjerven discloses substantially all of the claimed features as set forth above. Sands discloses the synchronization comprises the controller (controller 80) continuously moves the one or more products in accordance with the expiration timer (desired holding time) (para. 0021).
The modification does not disclose the controller indexes the one or more products in accordance with the expiration timer.
However, Cole discloses a conveyor oven, wherein conveyor movement may be continuous or indexing (para. 0026).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s conveyor such that its movement is indexed to move the at least one or more products. The modification would result in predictable result having the one or more products moved by the conveyor. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Sands (US 20050229919) in view of Patel (US 20170099987)
Regarding claim 9, Sands discloses substantially all of the claimed features as set forth above, wherein the staging system (heated holding table 20) comprising: 
a plurality of movable belts (at least conveyors 68, 58), including the movable belt (conveyor 58), each of which supports and transports the one or more products (food item 24) (para. 0018). 
Sands does not disclose a plurality of heating members, including the heating member, each of which being associated with one of the plurality of movable belts and providing a heat source to the one or more products supported and transported by the associated one of the plurality of movable belts.  
However, Patel discloses a staging system (conveyor-type grilling appliance 200) comprises a plurality of heating members (heated platens 220-1 and 220-2), including the heating member (heated platen 220-1), each of which being associated with one of the plurality of movable belts (conveyor belt assembly 276 and 278) and providing a heat source to the one or more products supported and transported by the associated one of the plurality of movable belts (para. 0035; figs. 12-13).  

    PNG
    media_image3.png
    278
    437
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include the plurality of heating members, including the heating member, each of which being associated with one of the plurality of movable belts and providing a heat source to the one or more products supported and transported by the associated one of the plurality of movable belts as taught by Patel, such that each of the plurality of movable belts is provided with respective heating member of the plurality of heating members in order to allow large quantity of food products to be conveyed and heated by the plurality of movable belts. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 20050229919) in view of Garniss (US 20080032018)
Regarding claim 12, Sands discloses substantially all of the claimed features as set forth above, except wherein the controller provides a notification with respect to when the one or more products are received at the first end or when the one or more products are outputted from the second end to the expired product area.
However, Garniss discloses a staging system (oven 10), wherein a controller (controller 124) provides a notification (display) with respect to when the one or more products (food products 12) are received at the first end (inlet opening 24a) (para. 0048 and 0068). 

    PNG
    media_image4.png
    459
    579
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sands’s staging system to include the display as taught by Garniss, in order to alert the user of when the one or more products are received at the first end. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761